Reaching a conclusion in this case has been to me a very difficult task, due to the doubt in my mind as to a correct interpretation of the decision of the Supreme Court in Preston v. National Life  Accident Ins. Co., 196 Ga. 217
(26 S.E.2d 439, 148 A.L.R. 897). In spite of the fact that the court in that case seemingly disapproves certain rulings in various cases, including Lee v. Metropolitan Life Ins.Co., 158 Ga. 517 *Page 167 
(123 S.E. 737), to the effect that whether a misrepresentation is material or not depends on whether knowledge or ignorance of the facts sought to be elicited would materially influence the action of the insurer, it expressly states that the illness concealed would not within itself have to be serious. It is difficult to understand how an illness could enhance a risk if the illness was not serious. It seems to me that the effect of the ruling in thePreston case is the same as that in the Lee case and the other similar ones mentioned in the Preston case. This court has already so interpreted the Preston case. Hamby v.American Ins. Co., 73 Ga. App. 531 (37 S.E.2d 217). The misrepresentation in this case was just as material as was that in New York Life Ins. Co. v. Hollis, 177 Ga. 805
(171 S.E. 288), as explained and approved in Vaughn v. National Life Accident Ins. Co., 189 Ga. 121 (5 S.E.2d 238).